Taliaferro, J.
In each of those cases the State tax collector for the Third District of New Orleans having made a seizure of property to satisfy the debts and costs claimed to be due by the defendants, injunctions were taken out by them on the grbund that having paid the license tax due by them for the year 1869, viz, tbe sum of $1000 fixed by law, no other or further sum can legally be required from them for license for the same year. Judgment was rendered against the insurance companies, and they have appealed.
It appears from the evidence that each of the companies has, besides its main placo of business where policies of insurance are issued and payments and adjustments are made, an office elsewhere within the .limits of the city for the accommodation of people residing in places remote from its principal place of business. It seems that the tax collector demanded tho payment of license for these subordinate or auxiliary offices, and that in default of payment, he made seizures.
The Constitution of the State, article 118, provides that “The General Assembly may levy an income, tax upon all persons pursuing any trade, occupation or calling, and all such persons shall obtain a license .as provided by law.” It has been frequently determined that the license tax is simply an amount levied upon a pursuit, business, trade, occupation or calling, and is wholly different in its nature from a tax -on property. To be constitutional it must be equal and uniform on all persons pursuing or following tbe same business, occupation or calling. ■In the case .before us, the insurance companies have each a stated .known place of business, where their officers meet and transact the business peculiar to the occupation they are engaged in, the place known to the community at large where contracts relating to insurance are entered into, and settlements and payments growing out of such contracts aro made. For the carrying on of this business tbe company pays the license. Tbe fact that they have mere agencies elsewhere; •merely subsidiary to tho exercise of their calling or occupation, does *113not violate the provisions of the revenue act of 1869, making “every person having more than one store or other establishment or place of business pay the license upon each separately.-”
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed, and that the injunction be perpetuated. It is further ordered that there be judgment in favor of the plaintiffs, the defendant and appellee paying -costs in both courts.